Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-20 over Celestino (US Pub No.: 2018/0271646) in view of Zadno-Azizi (US Pub No.: 2003/0078658) have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 1, 9, and 15 to recite that “wherein a tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when the lens capsule is in a near vision state, while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in a distance vision state.” In response to Applicant’s amendment Examiner has added reference Callahan (US Pub No.: 2003/0065387). 
With respect to the amendments to claims 9 and 15 regarding the intraocular lens being “installed in a lens capsule,” It is argued that Celestino would still teach an insertion of an intraocular lens as paragraphs [0108]-[0109] teach a bonding of a haptics to a lens capsule. This is assumed to be within the lens capsule as an insertion into a capsular bag is also disclosed within [0109].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Celestino (US Pub No.: 2018/0271646) in view of Zadno-Azizi (US Pub No.: 2003/0078658), Brady (US Pub No.: 2007/0100444), and Callahan (US Pub No.: 2003/0065387).
Regarding claim 1, Celestino discloses an accommodative intraocular lens (disclosed in [0001]) to be installed in a lens capsule whose anterior capsule has been incised in ophthalmic surgery (As the device is an intraocular lens with a kit for implanting in the abstract, the device of Celestino is placed in the lens of a patient), the accommodative intraocular lens comprising: an optical portion (the optical portion 11 in [0076], shown in figures 1-2); and one or a plurality of support portions arranged circumferentially around the optical portion to support the optical portion (being the haptics part 12a in [0076] that extend circumferentially around the optic part 11 in figures 1 and 2), wherein the support portion is composed of an anterior support portion provided in a manner as to come into contact with an inner surface of an anterior capsule (being the topmost part of part 12a in figure 1) and a posterior support portion provided in a manner as to come into contact with an inner surface of a posterior capsule (being the bottommost part of part 12a in figure 1), and is configured such that the anterior support portion presses the anterior capsule and the posterior support portion presses the posterior capsule by an elastic force of the support portion (as per background [0004], the intraocular lens would be placed in the capsular bag with a haptic connection to a capsular bag being disclosed in [0035]. An elastic force would be required to keep the IOL of Celestino in place), wherein the anterior support portion extends radially inward and forward from a base end portion (shown in figure 1, where the top part of 12a extends inward and forward from the base, by part 13, and the topmost end.  Part 12a extends inward toward part 11 and forward being the upward direction) connected to the posterior support portion (the anterior and posterior portions of part 12a are connected in figure 2) and then extends radially inward and backward (the posterior support portion in figure 1 will extend radially inward toward part 11 and backward towards the bottom of figure) and the tip end portion is connected to a peripheral portion of the optical portion (the most inward portion of part 12a is depicted as connecting to part 11 in figure 1). 
However, Celestino does not teach details with respect to the pressing force on the anterior support in a distance vision state or a near vision state.  Instead, Zadno-Azizi teaches an instance wherein when the lens capsule is in a distance vision state (which is allowed for in [0128] wherein a dynamic range for a lens is disclosed), as a pressing force on the anterior support portion by the anterior capsule increases, the anterior support portion deflects backward while maintaining a radial position of the base end portion (as a spring member for movement of the translation members are disclosed (wherein the translation members are the support portions of Zando-Azizi), a force will cause the movement of the optical portion of Zando-Azizi), so that the tip end portion of the anterior support portion moves backward while maintaining its radial position, so that the optical portion moves backward accordingly (a backwards movement of the device is disclosed in [0128] and shown visually in figures 46-47), and wherein when the lens capsule is in a near vision state, as the pressing force on the anterior support portion by the anterior capsule decreases, the anterior support portion returns forward by the elastic force of the support portion (there is an elastic force in the support as per [0132] as a spring element is disclosed here to move the arms of the translation member) while maintaining the radial position of the base end portion, so that the tip end portion of the anterior support portion moves forward while maintaining its radial position, so that the optical portion moves forward accordingly (a forward motion of the optic is present in [0128], wherein an optic can move from its location in figure 47 to 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
However, Celestino in view of Zando-Azizi do not teach an instance wherein the plurality of support portions is arranged side by side at regular intervals along a circumferential direction of the optical portion or that the support portions form a curved portion wherein the curved portion has a tip end portion at an end of the curved portion. Instead, Brady (US Pub No.: 2007/0100444) does disclose a plurality of support portions (being parts 63a, 63b, 63c in figure 7) that are arranged side by side at regular intervals along a circumferential direction of the optical portion (as shown in figure 7, with part 68 being the optic with optic membrane 66) and that the support portion extends radially inward and backward to form a curved portion (shown in figure 7, where parts 63 extend radially backwards to form a curbed portion.  This is also shown in figure 6 with the haptic part 69, which part 63 is a part of as per [0059]) the curved portion has a tip end portion at an end of the curved portion (being the parts of part 63a that will then interface with part 62 in figure 7, these ends being considered tips that interface with the ring part 62 as per [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supports 63 with the ring 62 of Brady into the combination of Celestino in view of Zando-Azizi as the ring would provide a support to the optic portion of the device while allowing it to move without blocking the clear aperture of the optic, as disclosed in [0057]-[0058]. This allows the optic to move with as the capsular bag of the eye moves while providing a stabilization of said movement. 
From here, Celestino in view of Zando-Azizi and Brady do not teach the wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when the lens capsule is in the near vision state, while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in the distance vision state.
Instead, Callahan (US Pub No. 2003/0065387) would teach an instance wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when the lens capsule is in the near vision state (as per figure 3, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed forward with respect to the optical surface 149 in figure 3) while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in the distance vision state (as per figure 2, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed backward with respect to the optical surface 49 in figure 2. As the IOL of Callahan is defined as being deformable in the abstract, it is assumed that the IOL could transition from the position in figure 3 to the position in figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens orientation of Callahan into the combination of Celestino, Zando-Azizi, and Brady for the purpose of providing an optical lens that is extremely thin to prevent glares and distortion as per the abstract with a haptic design that “reduces the radial forces on the eye to the point where the naturally occurring pressures in the eye move the lens, thus providing accommodation” (as per the abstract). As the haptic design would reduce a force applied to the inside of the eye, it would be beneficial to incorporate this design with the thin optical surface into the combination of Celestino, Zando-Azizi, and Brady. 
Regarding claim 2, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 1, wherein Zando-Azizi teaches that the support portion is provided with a regulating member (being parts 112 and 116 in figure 4 called the first and second apex in [0116]) for maintaining the radial position of the base end portion of the anterior support portion (being the posterior biasing element 120 in [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 3, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited claim 2, wherein Zando-Azizi teaches that the regulating member is formed in such a manner as to connect the base end portions of the anterior support portions adjacent to each other (the base end portions of the support members, which are parts 122 and 124 in figure 4 that are connected to parts 120 are depicted as being adjacent to each other in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 4, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 2, wherein Zando-Aziz teaches that the regulating member is formed in such a manner as to project radially outward at a high position of a lens capsule equatorial portion on an outer surface of the support portion (the regulating members 112 and 116 are shown to project radially outward in figure 4 at a lens capsule equatorial portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 5, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 1, wherein Celestino discloses the anterior support portion is provided with a longitudinally extending hole portion (being part 13 in figure 2. These are microfluidic channels in [0077]. Holes for the channels are provided for in figure 13).
Regarding claim 6, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 1, Zando-Azizi will teach an instance wherein the anterior support portion is formed to be thinner than the posterior support portion (shown visually in figure 19, wherein the anterior support portions 122 and 124 are depicted as being thinner than the posterior support portions 110 and 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye. From here, the geometry of the support portions of Zando-Azizi would be incorporated into Celestino as said geometry is required to allow for the movement of the optical portion of Zando-Azizi.
Regarding claim 8, Celestino teaches an instance wherein the anterior support portion is provided with one or a plurality of circumferentially extending notches (the anterior support portion, being the topmost part of 12a in figure 1 is also shown to incorporate part 14 in figure 1.  Then, in figure 2, two holes 141 are shown. These holes are taken to be notches).
Regarding claim 9, Celestino discloses an accommodative intraocular lens (disclosed in the abstract and [0001]) to be installed in a lens capsule (installed in a lens capsule in [0108]), the accommodative intraocular lens comprising: an optical portion (being part 11 in [0076], labeled in figures 1-2), and one or a plurality of support portions arranged circumferentially around the optical portion to support the optical portion (being the haptics part 12a in [0076] that extend circumferentially around the optic part 11 in figures 1 and 2), wherein the support portion is composed of an anterior support portion (being the topmost part of part 12a in figure 1) and a posterior support portion (being the bottommost part of part 12a in figure 1), wherein the anterior support portion extends radially inward and forward from a base end portion of the anterior support portion (shown in figure 1, where the top part of 12a extends inward and forward from the base, by part 13, and the topmost end.  Part 12a extends inward toward part 11 and forward being the upward direction. The base end will be the end of 12a that attaches to part 11 in figure 1) connected to the posterior support portion (the anterior and posterior portions of part 12a are connected in figure 2) and then extends radially inward and backward (the posterior support portion in figure 1 will extend radially inward toward part 11 and backward towards the bottom of figure 1), and the tip end portion is connected to a peripheral portion of the optical portion (the most inward portion of part 12a is depicted as connecting to part 11 in figure 1).
However, Celestino does not teach details with respect to the anterior support portion detecting forward or backwards and a corresponding motion of a tip portion. Instead, Zadno-Azizi teaches an instance wherein when the anterior support portion deflects backward (which is allowed for in [0128] wherein a dynamic range for a lens is disclosed), the tip end portion of the anterior support portion is configured to be movable so as to be positioned backward of the base end portion connected to the posterior support portion (the tip portions of Zadno-Azizi will be parts 128b and 130b in figure 3 that will move with the movement disclosed in [0128]) and the optical portion is configured to be movable so as to be positioned backward of the base end portion accordingly (shown in figure 16 to 17, wherein the lens moves backwards), and wherein when the anterior support portion deflects forward (there is an elastic force in the support as per [0132] as a spring element is disclosed here to move the arms of the translation member. This allows the device of Zadno-Azizi to return to a forward position after a backwards deflection), the tip end portion of the anterior support portion is configured to movable so as to be positioned forward  (the tip portions of Zadno-Azizi will be parts 128b and 130b in figure 3 that will move with the movement disclosed in [0128]) of the base end portion connected to the posterior support portion and the optical portion is configured to movable so as to be positioned forward of the base end portion accordingly (shown in figure 17 to 16, wherein the lens moves forwards. As there are springs disclosed in [0132] to allow a forward movement, the device of Zadno-Azizi will be able to move from its position in figure 17 to the position in figure 16 wherein the optical portion will move forward of the base portion of Zadno-Azizi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
However, Celestino in view of Zando-Azizi do not teach an instance wherein the plurality of support portions is arranged side by side at regular intervals along a circumferential direction of the optical portion or that the support portions form a curved portion wherein the curved portion has a tip end portion at an end of the curved portion. Instead, Brady (US Pub No.: 2007/0100444) does disclose a plurality of support portions (being parts 63a, 63b, 63c in figure 7) that are arranged side by side at regular intervals along a circumferential direction of the optical portion (as shown in figure 7, with part 68 being the optic with optic membrane 66) and that the support portion extends radially inward and backward to form a curved portion (shown in figure 7, where parts 63 extend radially backwards to form a curbed portion.  This is also shown in figure 6 with the haptic part 69, which part 63 is a part of as per [0059]) the curved portion has a tip end portion at an end of the curved portion (being the parts of part 63a that will then interface with part 62 in figure 7, these ends being considered tips that interface with the ring part 62 as per [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supports 63 with the ring 62 of Brady into the combination of Celestino in view of Zando-Azizi as the ring would provide a support to the optic portion of the device while allowing it to move without blocking the clear aperture of the optic, as disclosed in [0057]-[0058]. This allows the optic to move with as the capsular bag of the eye moves while providing a stabilization of said movement. 
From here, Celestino in view of Zando-Azizi and Brady does not teach and wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when a lens capsule is in a near vision state, while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in a distance vision state.
Instead, Callahan (US Pub No. 2003/0065387) would teach an teach and wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when a lens capsule is in a near vision state (as per figure 3, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed forward with respect to the optical surface 149 in figure 3) while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in a distance vision state (as per figure 2, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed backward with respect to the optical surface 49 in figure 2. As the IOL of Callahan is defined as being deformable in the abstract, it is assumed that the IOL could transition from the position in figure 3 to the position in figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens orientation of Callahan into the combination of Celestino, Zando-Azizi, and Brady for the purpose of providing an optical lens that is extremely thin to prevent glares and distortion as per the abstract with a haptic design that “reduces the radial forces on the eye to the point where the naturally occurring pressures in the eye move the lens, thus providing accommodation” (as per the abstract). As the haptic design would reduce a force applied to the inside of the eye, it would be beneficial to incorporate this design with the thin optical surface into the combination of Celestino, Zando-Azizi, and Brady. 
Regarding claim 10, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 9, wherein Zando-Azizi teaches that the support portion is provided with a regulating member (being parts 112 and 116 in figure 4 called the first and second apex in [0116]) for maintaining the radial position of the base end portion of the anterior support portion (being the posterior biasing element 120 in [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 11, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited claim 10, wherein Zando-Azizi teaches that the regulating member is formed in such a manner as to connect the base end portions of the anterior support portions adjacent to each other (the base end portions of the support members, which are parts 122 and 124 in figure 4 that are connected to parts 120 are depicted as being adjacent to each other in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 12, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 9, wherein Celestino discloses the anterior support portion is provided with a longitudinally extending hole portion (being part 13 in figure 2. These are microfluidic channels in [0077]. Holes for the channels are provided for in figure 13).
Regarding claim 13, Celestino in view of Zando-Azizi Brady, and Callahan teach the accommodative intraocular lens as recited in claim 9, Zando-Azizi will teach an instance wherein the anterior support portion is formed to be thinner than the posterior support portion (shown visually in figure 19, wherein the anterior support portions 122 and 124 are depicted as being thinner than the posterior support portions 110 and 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye. From here, the geometry of the support portions of Zando-Azizi would be incorporated into Celestino as said geometry is required to allow for the movement of the optical portion of Zando-Azizi.
Regarding claim 14, Celestino teaches an instance wherein the anterior support portion is provided with one or a plurality of circumferentially extending notches (the anterior support portion, being the topmost part of 12a in figure 1 is also shown to incorporate part 14 in figure 1.  Then, in figure 2, two holes 141 are shown. These holes are taken to be notches).
Regarding claim 15, Celestino discloses an accommodative intraocular lens (disclosed in [0001]) to be installed in a lens capsule (installed in a lens capsule in [0108]), the accommodative intraocular lens comprising: an optical portion (the optical portion 11 in [0076], shown in figures 1-2); and one or a plurality of support portions arranged circumferentially around the optical portion to support the optical portion (being the haptics part 12a in [0076] that extend circumferentially around the optic part 11 in figures 1 and 2),, wherein the support portion is composed of an anterior support portion (being the topmost part of part 12a in figure 1) and a posterior support portion (being the bottommost part of part 12a in figure 1), the anterior support portion has a base end portion connecting with the posterior support portion (being about part 13 in figure 1 wherein the top most part 12a and the bottommost part 12a would interface with each other) wherein the anterior support portion extends radially inward and forward from a base end portion (shown in figure 1, where the top part of 12a extends inward and forward from the base, by part 13, and the topmost end.  Part 12a extends inward toward part 11 and forward being the upward direction) connected to the posterior support portion (the anterior and posterior portions of part 12a are connected in figure 2) and then extends radially inward and backward (the posterior support portion in figure 1 will extend radially inward toward part 11 and backward towards the bottom of figure).
However, Celestino does not teach an anterior support portion deflecting backward or forward, with details pertaining to the position of the base end and optical portions during said movement. Instead, Zando-Azizi teaches an instance wherein when the anterior support portion deflects backward (which is allowed for in [0128] wherein a dynamic range for a lens is disclosed via a movement of the supports for the optics. A backward movement is provided in [0128]), the anterior support portion moves backward while maintaining a radial position of a base end portion of the anterior support portion connected to the posterior support portion and the optical portion moves backward accordingly (shown in figures 16-17, where a backward movement is depicted. Here, the base end portion remains in the same radial position while the optical portion, being the lens, moves backward from the position of figure 16 into the position of figure 17), and wherein when the anterior support portion deflects forward, the anterior support portion moves forward while maintaining the radial position of the base end portion of the anterior support portion and the optical portion moves forward accordingly (shown in figures 16-17, where a forward motion may occur between part 17 to part 16 via the springs disclosed in [0132]. Here, the base end portion remains in the same radial position while the optical portion, being the lens, moves forward from the position of figure 17 into the position of figure 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
However, Celestino in view of Zando-Azizi do not teach an instance wherein the plurality of support portions is arranged side by side at regular intervals along a circumferential direction of the optical portion or that the support portions form a curved portion wherein the curved portion has a tip end portion at an end of the curved portion. Instead, Brady (US Pub No.: 2007/0100444) does disclose a plurality of support portions (being parts 63a, 63b, 63c in figure 7) that are arranged side by side at regular intervals along a circumferential direction of the optical portion (as shown in figure 7, with part 68 being the optic with optic membrane 66), the anterior support portion has a base end portion connecting with the posterior support portion (which would be the part where the coupling elements 63, disclosed in [0059] would interface to the rest of the haptic portion 69) and that the support portion extends radially inward and backward to form a curved portion (shown in figure 7, where parts 63 extend radially backwards to form a curbed portion.  This is also shown in figure 6 with the haptic part 69, which part 63 is a part of as per [0059]) the curved portion has a tip end portion at an end of the curved portion (being the parts of part 63a that will then interface with part 62 in figure 7, these ends being considered tips that interface with the ring part 62 as per [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the supports 63 with the ring 62 of Brady into the combination of Celestino in view of Zando-Azizi as the ring would provide a support to the optic portion of the device while allowing it to move without blocking the clear aperture of the optic, as disclosed in [0057]-[0058]. This allows the optic to move with as the capsular bag of the eye moves while providing a stabilization of said movement. 
From here, Celestino in view of Zando-Azizi and Brady does not teach and wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when a lens capsule is in a near vision state, while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in a distance vision state.
Instead, Callahan (US Pub No. 2003/0065387) would teach an teach and wherein the tip end portion of the anterior support portion is positioned forward of a center position of a lens capsule equatorial portion when a lens capsule is in a near vision state (as per figure 3, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed forward with respect to the optical surface 149 in figure 3) while the tip end portion of the anterior support portion is positioned backward of the center position of the lens capsule equatorial portion when the lens capsule is in a distance vision state (as per figure 2, the tip end portion of the anterior support, which would be the portion of the haptics 18 (defined as part 18 in [0026]) would be placed backward with respect to the optical surface 49 in figure 2. As the IOL of Callahan is defined as being deformable in the abstract, it is assumed that the IOL could transition from the position in figure 3 to the position in figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens orientation of Callahan into the combination of Celestino, Zando-Azizi, and Brady for the purpose of providing an optical lens that is extremely thin to prevent glares and distortion as per the abstract with a haptic design that “reduces the radial forces on the eye to the point where the naturally occurring pressures in the eye move the lens, thus providing accommodation” (as per the abstract). As the haptic design would reduce a force applied to the inside of the eye, it would be beneficial to incorporate this design with the thin optical surface into the combination of Celestino, Zando-Azizi, and Brady. 
Regarding claim 16, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 15, wherein Zando-Azizi teaches that the support portion is provided with a regulating member (being parts 112 and 116 in figure 4 called the first and second apex in [0116]) for maintaining the radial position of the base end portion of the anterior support portion (being the posterior biasing element 120 in [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 17, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited claim 16, wherein Zando-Azizi teaches that the regulating member is formed in such a manner as to connect the base end portions of the anterior support portions adjacent to each other (the base end portions of the support members, which are parts 122 and 124 in figure 4 that are connected to parts 120 are depicted as being adjacent to each other in figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye.
Regarding claim 18, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 15, wherein Celestino discloses the anterior support portion is provided with a longitudinally extending hole portion (being part 13 in figure 2. These are microfluidic channels in [0077]. Holes for the channels are provided for in figure 13).
Regarding claim 19, Celestino in view of Zando-Azizi Brady, and Callahan teach the accommodative intraocular lens as recited in claim 15, Zando-Azizi will teach an instance wherein the anterior support portion is formed to be thinner than the posterior support portion (shown visually in figure 19, wherein the anterior support portions 122 and 124 are depicted as being thinner than the posterior support portions 110 and 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the moving supports of Zando-Azizi into the device of Celestino as the device of Zando-Azizi is configured to change its optical power based on a force applied to it (as disclosed in the abstract).  As both the devices of Zando-Azizi and Celestino will be placed in the capsular bag of a patient, and as muscles of the patient’s eye normally apply a force to said capsular bag to adjust the focus of a natural lens, incorporating a system to replicate this as taught in Zando-Azizi would be beneficial toward Celestino as this allows the device of Celestino to better replicate a natural eye. From here, the geometry of the support portions of Zando-Azizi would be incorporated into Celestino as said geometry is required to allow for the movement of the optical portion of Zando-Azizi.
Regarding claim 20, Celestino in view of Zando-Azizi, Brady, and Callahan teach the accommodative intraocular lens as recited in claim 15, with Celestino disclosing an instance wherein the anterior support portion is provided with one or a plurality of circumferentially extending notches (the anterior support portion, being the topmost part of 12a in figure 1 is also shown to incorporate part 14 in figure 1.  Then, in figure 2, two holes 141 are shown. These holes are taken to be notches).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richardson (US Pub No. 2007/0005136) would disclose an IOL with a rounded haptic part 150 in figure 5. Kelman (US Pub No.: 2004/0111152) would disclose an IOL with two haptics having a variable position with respect to the equator of a lens element in figures 3 and 4. Argento (US Pub No.: 2020/0008931) teaches an IOL with an optical element 1806 that appears to be partially behind a haptic element 1801 that wraps around it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774